Citation Nr: 1826928	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to December 1971. 

These issues arrive before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ), using videoconference technology.  A copy of the hearing transcript is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS or Legacy Content Manager (LCM) databases.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran initiated his claims for ischemic heart disease and diabetes mellitus, Type II.

To grant the Veteran's appeal, the Board must identify three requisite claim elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents.  This presumption applies even though there is no record of such disease during service if it manifests to a compensable degree any time after service in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, to include the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that ischemic heart disease and diabetes mellitus are included on the exclusive list covered by this presumption.  38 C.F.R. § 3.309 (e).

The United States Department of Defense (DOD) has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone (DMZ) in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea belonged to one of the units identified by DOD, then it is presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) will apply.  See MR21- 1, Part VI, Chapter 2, Section B.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

With the above noted as the applicable legal guidelines for the Veteran's claims, the Board will now identify the evidence that has led to this remand to the AOJ for further development.  

In January 2013, the Veteran's certificate of release or discharge from active duty (DD214) was associated with his claims file.  Within the Veteran's DD214, no service in the Republic of Vietnam was noted.  However, the Veteran had nearly fourteen months of active duty service in USARPAC as a vehicle driver (64C30, Truckmaster).

In December 2013, VA received non-government medical treatment records for the Veteran.  Therein, an ischemic heart episode was identified and noted.  A diagnosis for diabetes mellitus, Type II, was also noted.  Consequently, a current diagnosis, which is the initial element of a service-connection claim, is present for the Veteran's claims for entitlement to service connection.  Holton, 557 F.3d at 1366.

In January 2014, the RO determined that there was insufficient information to send to the Joint Services Records Research Center (JSRRC) for a determination as to whether the Veteran was exposed to Agent Orange during his period of service in Korea.  It was noted that the Veteran's Unit of assignment was not identified as operating in or near the Korean DMZ.

In March 2014, VA received an article published by the Veterans of Foreign Wars (VFW) in May 2011.  Therein, VFW identifies numerous units that encountered exposure to herbicide agents while stationed within Korea.  Importantly, multiple units in the 7th Infantry Division were identified, to include the 1st Battalion of the 31st Infantry Regiment.  

In December 2017, the Veteran testified before the undersigned VLJ.  During his testimony, the Veteran identified the motor pool at Camp Casey as his assignment location while stationed in Korea.  Through sworn testimony, the Veteran posited that, "I believe I was exposed by several trips to the DMZ area for field exercises and delivering supplies for different companies from the first and 31st artillery that I was assigned to."  The Veteran further testified that his military transportation movements would take him close to, if not on, the DMZ.

Also in December 2017, the Veteran supplied VA a certified statement from SGT S.  Therein, SGT S posits that, "our unit was stationed at Camp Casey and we made many rotations to the DMZ."  Within his statement, SGT S identifies HHB 1/31st Artillery as his assigned unit.

Before the Board may proceed with its service-connection analysis for both issues listed on the title page, the Veteran's area(s) of operation and duties during his period of service in the Pacific must be clearly (or more clearly) identified.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and allow them an opportunity to provide any further evidence of herbicide agent exposure during the Veteran's period of overseas service.

2. Upon receipt of the any response from the Veteran to the above inquiry, the AOJ should send those answers, along with the other statements made by the Veteran, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The AOJ should ask the military unit(s) identified by the Veteran whether they can confirm the presence of the Veteran, his duties, and any transportation and/or field exercise activity he has commented on.  Any supplied and/or obtained evidence should be included in the electronic claims file for future review.

The JSRRC, or any other appropriate service department agency, should confirm whether the Veteran was assigned to Camp Casey.  If so, the reporting agency should identify the verified presence of any known herbicide agents in or around Camp Casey.  The reporting agency should identify any known exposure to herbicide agents by the soldiers assigned to Camp Casey.

The JSRRC, or any other appropriate service department agency, should then consider (and provide supported comment upon) the Veteran's depiction of trips to the DMZ for field exercises and/or delivering supplies.  

3. After undertaking any necessary additional development, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


